Case: 12-20628    Document: 00512196453     Page: 1   Date Filed: 04/03/2013




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                  FILED
                                                                  April 3, 2013

                                No. 12-20628                     Lyle W. Cayce
                              Summary Calendar                        Clerk



ALIEF INDEPENDENT SCHOOL DISTRICT, and their Respective
Employees and Members of the Board of Trustees,

                                            Plaintiff-Appellee
v.

C. C., by next friend Kenneth & Nneka C.,

                                            Defendant-Appellant



                 Appeal from the United States District Court
                      for the Southern District of Texas


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:
      Defendants-Appellants are parents of a minor child who filed an
unsuccessful administrative complaint against the Plaintiff-Appellee school
district. The district court denied the school district’s subsequent request for
attorneys’ fees. Although the parents asserted that the district court’s denial of
attorneys’ fees in turn rendered them prevailing parties—potentially entitling
them to attorneys’ fees—the district court declined to award attorneys’ fees to
the parents. Because defeating a request for attorneys’ fees is not the type of
success on the merits required to establish prevailing party status, we AFFIRM.
    Case: 12-20628     Document: 00512196453      Page: 2   Date Filed: 04/03/2013



                                  No. 12-20628

                                        I.
      C.C. is a disabled minor child enrolled in school in Texas’s Alief
Independent School District (“AISD”). On May 29, 2007, C.C.’s parents (“the
Parents”) filed an administrative complaint against AISD with the Texas
Education Agency, alleging multiple violations of the Individuals with
Disabilities Education Act (“IDEA”). See 20 U.S.C. § 1415(i)(3)(B). In response,
AISD filed a request for a hearing and declaratory judgment. Declining to
proceed further, the parents voluntarily dismissed their complaint.
      However, AISD proceeded with the hearing and presented unopposed
evidence demonstrating its compliance with the IDEA. After the administrative
Hearing Officer ruled in favor of AISD, AISD filed suit in the district court under
20 U.S.C. § 1415(i)(2)(A), seeking an award of attorneys’ fees. Specifically, AISD
alleged that it was entitled to attorneys’ fees because the Parents had filed their
IDEA complaint for an “improper purpose.” See id. The district court rejected
AISD’s argument, refused to impose attorneys’ fees, and entered judgment
accordingly.
      The Parents then petitioned the district court for their own attorneys’ fees,
arguing that by successfully defeating AISD’s claim for attorneys’ fees, they had
become a “prevailing party” entitled to attorneys’ fees under the IDEA. The
district court summarily denied the petition, and the Parents now appeal.
                                        II.
      We review a district court’s grant or denial of attorneys’ fees under the
IDEA for abuse of discretion. T.B. ex rel. Debbra B. v. Bryan Indep. Sch. Dist.,
628 F.3d 240, 243 (5th Cir. 2010). However, we review underlying conclusions
of law and interpretations of the statute de novo. Id.




                                        2
    Case: 12-20628     Document: 00512196453      Page: 3     Date Filed: 04/03/2013



                                  No. 12-20628

                                       III.
      The only question before us is whether a parent who loses a suit under the
IDEA becomes a “prevailing party” by defeating a subsequent petition for
attorneys’ fees.
      The relevant IDEA statutory provision provides, “In any action or
proceeding brought under this section, the court, in its discretion, may award
reasonable attorneys’ fees as part of the costs— (I) to a prevailing party who is
the parent of a child with a disability.” 20 U.S.C. § 1415(i)(3)(B). Thus, only a
parent who can rightly be classified as a “prevailing party” is entitled to
attorneys’ fees.
      The “touchstone of the prevailing party inquiry must be the material
alteration of the legal relationship of the parties in a manner which Congress
sought to promote in the fee statute.” El Paso Indep. Sch. Dist. v. Richard R.,
591 F.3d 417, 422 (5th Cir. 2009). “Under the IDEA, a prevailing party is one
that attains a remedy that both (1) alters the legal relationship between the
school district and the handicapped child and (2) fosters the purposes of the
IDEA.” Id. at 421–22. While a party does not need to prevail on every issue to
become a prevailing party, she must prevail on some “significant issue in
litigation which achieves some of the benefit the parties sought in bringing suit.”
See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). Moreover, the relief obtained
must be “a judgment on the merits, a consent decree, or some similar form of
judicially sanctioned relief.” Richard R., 591 F.3d at 422.
      The Parents argue that they are prevailing parties under this standard,
because they have achieved a remedy that “altered the legal relationship”
between the parties. Because the district court has permanently foreclosed
AISD’s ability to seek attorneys’ fees, the Parents argue, their legal relationship
to AISD has been officially altered. While the Parents have prevailed in a very
narrow and hollow sense, this is precisely the type of “de minimis” or “technical

                                        3
    Case: 12-20628        Document: 00512196453        Page: 4    Date Filed: 04/03/2013



                                      No. 12-20628

victory” that the Supreme Court has found so insignificant as to not create
prevailing party status. See Texas State Teachers Ass’n v. Garland Indep. Sch.
Dist., 489 U.S. 782, 792 (1989). As the Supreme Court has repeatedly
emphasized, “Our ‘[r]espect for ordinary language requires that a plaintiff
receive at least some relief on the merits of his claim before he can be said to
prevail.’”1 Successfully refuting a claim for attorneys’ fees is not a benefit that
the Parents sought in bringing suit, nor can it rightfully be described as “relief
on the merits” or a true “remedy” of any nature.2 The Parents filed an
unsuccessful complaint and were merely fortunate enough to have the lower
court deny a common request for attorneys’ fees. In no way have they succeeded
on the merits of their claim or achieved a desired remedy.
      Our review of caselaw confirms this interpretation. The type of victories,
short of total success, to which the Supreme Court has been willing to ascribe
prevailing party status are in the nature of settlement agreements enforced
through a consent decree, partial success on the merits, injunctive relief,
declaratory relief, and nominal damages.3 The only case we have located that
considers a similar factual situation is R.P. ex rel. C.P. v. Prescott Unified School
District, 631 F.3d 1117, 1127–28 (9th Cir. 2011). In Prescott USD, the Ninth
Circuit reviewed the district court’s rejection of an IDEA claim brought by
parents of a disabled child against an Arizona school district. Though the
Prescott USD court affirmed the district court’s dismissal of the IDEA claim, it
reversed the district court’s award of attorneys’ fees to the school district. Id. at
1124–27. However, the court also denied the parents’ subsequent request for


      1
        Buckhannon Bd. & Care Home, Inc. v. West Virginia Dept. of Health & Human
Resources, 532 U.S. 598, 603 (2001) (quoting Hewitt v. Helms, 482 U.S. 755, 760 (1987)).
      2
          See Buckhannon, 532 U.S. at 603; Richard R., 591 F.3d at 422.
      3
         See Buckhannon, 532 U.S. at 604; Texas Lefemine v. Wideman, 133 S. Ct. 9 (2012)
(per curiam).

                                             4
    Case: 12-20628     Document: 00512196453      Page: 5    Date Filed: 04/03/2013



                                  No. 12-20628

attorneys’ fees, stating: “Because the parents aren’t entitled to relief on the
merits of their IDEA claim, they aren’t entitled to fees on appeal. See 20 U.S.C.
§ 1415(i)(3)(B)(i)(I) (permitting an award of fees to a “prevailing party”).” Id. at
1127–28. We agree with the Ninth Circuit that successfully defending an
ancillary request for attorneys’ fees, without more, does not qualify as the relief
on the merits necessary to create a prevailing party.
                                        IV.
      For the reasons stated above, the judgment of the district court is
AFFIRMED.




                                         5